—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule which prohibits the unauthorized use of controlled substances after his urine sample tested positive for the presence of cannabinoids. The misbehavior report, the positive results of two EMIT urinalysis tests and the testimony of the correction officer who conducted the tests provide substantial evidence to support the finding of guilt (see, Matter of Lahey v Kelly, 71 NY2d 135, 143; Matter of Samuels v Goord, 242 AD2d 841). Contrary to petitioner’s claim, the record establishes that a proper foundation was laid for the introduction of the *691urinalysis test results (see, 7 NYCRR 1020.5 [a] [1]) and that the correction officer reasonably complied with the regulatory procedures for conducting the tests (see, Matter of Frazier v Coombe, 224 AD2d 794, 795). Petitioner’s remaining contentions have been examined and found to be without merit.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.